J-S25027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RYAN DENNIS SNYDER                    :
                                       :
                   Appellant           :   No. 447 WDA 2021

       Appeal from the Judgment of Sentence Entered July 15, 2020
  In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000430-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RYAN DENNIS SNYDER                    :
                                       :
                   Appellant           :   No. 448 WDA 2021

               Appeal from the Order Entered July 15, 2020
  In the Court of Common Pleas of Jefferson County Criminal Division at
                    No(s): CP-33-CR-0000523-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RYAN DENNIS SNYDER                    :
                                       :
                   Appellant           :   No. 449 WDA 2021

               Appeal from the Order Entered July 15, 2020
  In the Court of Common Pleas of Jefferson County Criminal Division at
                    No(s): CP-33-CR-0000356-2015

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S25027-22


                                            :
              v.                            :
                                            :
                                            :
 RYAN DENNIS SNYDER                         :
                                            :
                    Appellant               :   No. 450 WDA 2021

                Appeal from the Order Entered July 15, 2020
   In the Court of Common Pleas of Jefferson County Criminal Division at
                     No(s): CP-33-CR-0000013-2016

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
              v.                            :
                                            :
                                            :
 RYAN DENNIS SNYDER                         :
                                            :
                    Appellant               :   No. 451 WDA 2021

        Appeal from the Judgment of Sentence Entered July 15, 2020
   In the Court of Common Pleas of Jefferson County Criminal Division at
                      No(s): CP-33-CR-0000431-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                          FILED: OCTOBER 19, 2022

      In this consolidated appeal, Appellant, Ryan Dennis Snyder, argues that

the trial court erred in finding that he anticipatorily violated his probation and

then imposing a sentence of incarceration. Appellant also challenges the

calculation of credit for time served for his new sentences of incarceration

(“2020 VOP Sentences”). We agree that the trial court lacked the authority to

find that Appellant anticipatorily violated his probation, and we vacate the

2020 VOP Sentences and remand to reinstate the original probationary




                                      -2-
J-S25027-22



sentences. We also find moot the issue of awarding credit for time served for

the 2020 VOP Sentences since we have vacated that sentence.

        On March 2, 2018, the trial court sentenced Appellant at four docket

numbers. At the first docket number, the trial court sentenced Appellant to 3

to 9 years’ incarceration (“2018 Incarceration Sentence”). At the remaining

three docket numbers, the trial court imposed concurrent terms of one year

probation to run consecutively to the 2018 Incarceration Sentence. (“2018

Probation Sentences”). On March 4, 2019, the State Board of Probation and

Parole released Appellant on parole for the 2018 Incarceration Sentence. The

parole portion of the 2018 Incarceration Sentence will expire on June 29,

2024.

        On June 30, 2020, while on parole and before his probationary

sentences began, Appellant entered a negotiated guilty plea to new charges

(“2020 Guilty Plea”). At the hearing, Appellant acknowledged that his guilty

plea constituted a violation of his 2018 Probation Sentences. The trial court

agreed and found that Appellant anticipatorily violated probation and revoked

his 2018 Probation Sentences. The court sentenced Appellant to three

concurrent terms of 5 to 10 years’ incarceration for violating the 2018

Probation Sentences (i.e., the 2020 VOP Sentences). The court ordered that

the 2020 VOP Sentences run consecutive to the sentence the trial court

imposed pursuant to the 2020 Guilty Plea. Appellant appealed.

        Both Appellant and the trial court complied with Pa.R.A.P. 1925.

        Appellant raises the following issue for our review:

                                       -3-
J-S25027-22


       1. Did the trial court lack the authority to revoke the 2018
       Probation Sentences when Appellant was not serving probation,
       but still on parole for another sentence?

       2. Did the court violate the terms of Appellant’s 2020 Guilty Plea
       agreement where it did not compel adult probation to award
       Appellant 1,318 days’ time credit toward the 2020 VOP
       Sentences?

       3. Was Appellant’s 2020 Guilty Plea rendered involuntary by his
       failure to receive 1,318 days’ time credit toward the 2020 VOP
       Sentences?

Appellant’s Br. at 11-12 (reordered and rephrased for ease of analysis).

                                               A.

       In his first issue, Appellant argues that the trial court erred by

anticipatorily revoking his probation and imposing the 2020 VOP Sentences.

Appellant’s Br. at 31-33. We agree.1

       “A claim of anticipatory revocation of probation and the imposition of a

new sentence raises a non-waivable challenge to the legality of the sentence.”

Commonwealth v. Cooper, 277 A.3d 1190, 1194 (Pa. Super. 2022). See

also Commonwealth v. Simmons, 262 A.3d 512, 515 (Pa. Super. 2021)

(en banc). Thus, our standard of review is de novo and scope of review is

plenary. Cooper, 277 A.3d at 1194.

       In Simmons, this Court overruled long-standing precedent allowing a

trial court to anticipatorily revoke probation based on crimes the defendant

____________________________________________


1 Appellant did not raise this issue in his Rule 1925(b) Statement. We address
it as a non-waivable challenge to the legality of the VOP sentence. See
Commonwealth v. Cooper, 277 A.3d 1190, 1194 (Pa. Super. 2022). The
Commonwealth agrees that the trial court erred by anticipatorily revoking
Appellant’s probation. See Commonwealth’s Br. at 1-3.

                                           -4-
J-S25027-22



committed while on parole. Simmons, 262 A.3d at 523-27. The Simmons

court held that where a court has imposed a sentence of probation to be

served consecutive to a term of incarceration and the defendant commits a

crime while on parole, the trial court lacks the statutory authority to find an

anticipatory violation of probation and revoke it. Id. Consequently, when a

trial court has sentenced a defendant to a period of incarceration for one

conviction and a consecutive term of probation for other convictions and the

defendant commits a crime while on parole for the first sentence, a trial court

may not find that the new crime constitutes a violation of probation for the

probationary sentences.

       In this case, when Appellant acknowledged that he violated the terms

of his 2018 Probation Sentences, Appellant was on parole and had not begun

serving his probationary sentences. Since Appellant’s violations occurred while

he was on parole, and before he had begun serving probation, the court erred

by anticipatorily revoking Appellant’s probation and imposing the VOP

Sentences.2 We, therefore, vacate the 2022 VOP Sentences and remand to

the trial court with instructions to reinstate the 2018 Probation Sentences.

____________________________________________


2  We note that the trial court did not err at the time it determined that
Appellant had anticipatorily violated the 2018 Probation Sentences. When the
trial court revoked Appellant’s probation, anticipatory revocation was an
approved practice. See Commonwealth v. Wendowski, 420 A.2d 628, 630
(Pa. Super. 1980) (permitting anticipatory probation revocation). During the
pendency of this appeal, however, the Simmons Court overruled the general
practice of anticipatory revocation, and this Court “appl[ies] the law in effect
at the time of the appellate decision.” Commonwealth v. Chesney, 196 A.3d
253, 257 (Pa. Super. 2018).

                                           -5-
J-S25027-22



                                               B.

       Appellant’s second and third issues challenge the legality of the 2020

Guilty Plea on the grounds that Appellant pled guilty because he believed that

he would receive credit for time served toward the 2020 VOP sentences. See

Appellant’s Br. at 11-12, 24-31. Since we have vacated the 2020 VOP

Sentences and, therefore, he is not subject to incarceration on them,

Appellant’s challenge to his 2020 Guilty Plea on the grounds that he did not

receive credit for time served is moot.

                                               C.

       In conclusion, we vacate the 2020 VOP Sentences and remand to the

trial court with instructions to reinstate the 2018 Probation Sentences. We

affirm the judgment of sentence imposed as a result of the 2020 Guilty Plea.3

       Case remanded with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/19/2022


____________________________________________


3 Specifically, we vacate the orders entered at docket numbers CP-33-CR-
0000356-2015, CP-33-CR-0000523-2015, and CP-33-CR-0000013-2016,
which revoked Appellant’s probation and imposed the 2020 VOP Sentences.
We affirm the judgment of sentence entered at dockets CP-33-CR-0000430-
2019 and CP-33-CR-0000431-2019, imposed as a result of the 2020 Guilty
Plea.

                                           -6-